DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5-9, 11-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of the claims are the limitations of receiving a request to deploy a virtual computing resource instance; identify a first virtual resource definition used to launch the virtual computing resource instance with a first configuration based at least in part on the request; obtain a first security check comprising one or more security requirements of the first configuration; and responsive to a determination that the first configuration satisfies the one or more security requirements: configure and deploy the virtual computing resource instance into a virtual computing environment; and subsequent to deploying the virtual computing resource instance: obtain monitoring data describing network activity associated with the virtual computing resource instance.
The prior art disclosed by a method for automated network deployment of cloud services into a network. The method includes receiving a certain cloud service with a certain resource protection template specifying an isolation policy for isolating zones in the network, receiving certain customer protection parameters specifying customer needs regarding protection in the network, providing security requirements by matching the received resource protection templates and the received customer protection parameters, and automatically deploying the certain cloud service into the network by using the provided security requirements.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IZUNNA OKEKE whose telephone number is (571)270-3854.  The examiner can normally be reached on Mon - Fri 8 - 4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/IZUNNA OKEKE/Primary Examiner, Art Unit 2497